Citation Nr: 0711172	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  04-37 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as gastritis. 
 
2.  Entitlement to service connection for a jaw disability. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for post phlebitic syndrome of the right lower 
extremity. 
 
4.  Entitlement to an initial evaluation in excess of 10 
percent for post phlebitic syndrome of the left lower 
extremity. 
 
5.  Entitlement to an initial (compensable) evaluation for 
sebaceous cyst scars. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to June 
1983.

These matters come before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in St. Petersburg, Florida 
that denied service connection for gastritis and a jaw 
disability.  Service connection was granted for post 
phlebitic syndrome of both lower extremities and sebaceous 
cyst scars.  The appellant has appealed the initial 10 
percent disability rating awarded for each leg, as well as 
the noncompensable evaluation for sebaceous cyst scarring.

The veteran was afforded a personal hearing in January 2007 
before the undersigned Veterans Law Judge sitting at St. 
Petersburg, Florida.  The transcript is of record.  

Following review of the record, the issues of higher initial 
ratings for bilateral lower extremity post phlebitic syndrome 
and sebaceous cyst scars will be addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  The veteran was treated for chronic gastrointestinal 
symptomatology in service which was thought to be suggestive 
of irritable bowel on at least three occasions.

2.  On VA examination in July 2003, the examiner opined that 
the veteran's gastrointestinal diagnosis was most likely 
irritable colon syndrome.  

2.  The clinical record does not document any current 
disability of the jaw.  


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in favor of the 
veteran, irritable bowel syndrome was incurred in service. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.303 (2006).

2.  A jaw disability was not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a gastrointestinal 
disorder, claimed as gastritis, as well service connection 
for a jaw disability.  He presented testimony on personal 
hearing on appeal in January 2007 to the effect that he was 
treated in service for gastrointestinal symptomatology, to 
include a period of hospitalization, and still has continuing 
symptoms thereof for which service connection is warranted.  
The appellant testified that he sustained trauma to the jaw 
in an assault and a car accident during in service and 
received treatment on both occasions.  He related that he 
currently had a popping sensation in the jaw that is a 
residual of the in-service jaw injuries for which service 
connection should be granted.  

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims of 
entitlement to service connection for a gastrointestinal 
disorder, to include gastritis, and a jaw disability has been 
accomplished.  As evidenced by the statement of the case and 
the supplemental statements of the case, the appellant has 
been notified of the laws and regulations governing 
entitlement to the benefits sought, and informed of the ways 
in which the current evidence has failed to substantiate the 
claims.  

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met.  38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In letters dated in April 2003 and April 2005, the 
RO informed the appellant of what the evidence had to show to 
substantiate the claims, what medical and other evidence the 
RO needed from him, what information or evidence he could 
provide in support of the claims, and what evidence VA would 
try to obtain on his behalf.  Such notification has fully 
apprised the appellant of the evidence needed to substantiate 
the claims.  He has also been advised to submit relevant 
evidence or information in his possession.  38 C.F.R. 
§ 3.159(b).  

Additionally, although adequate notice required by the VCAA 
was not provided until after the RO initially adjudicated the 
veteran's claims, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that any late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the claims 
must be re-adjudicated ab initio to satisfy the requirements 
of the VCAA.  See also Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claims of entitlement to service connection 
for a gastrointestinal disorder, to include gastritis, and a 
jaw disability.  Extensive VA outpatient clinical records 
have been received and associated with the claims folder.  
The veteran has undergone VA examination and provided 
testimony upon personal hearing at the RO in January 2007.  
There is no indication from the appellant that there is 
outstanding evidence that has not been considered.  The Board 
thus finds that further assistance from VA would not aid the 
veteran in substantiating the claims.  Therefore, VA does not 
have a duty to assist that is unmet with respect to the 
issues on appeal.  See 38 U.S.C.A. § 5103A (a) (2); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The claims 
of entitlement to service connection for a gastrointestinal 
disorder, to include gastritis, and a jaw disability are 
ready to be considered on the merits. 

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 
2005); 38 C.F.R. § 3.303 (2006).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2006).

1.  Service connection for a gastrointestinal disorder.

The service medical records reflect that the appellant was 
seen in sick bay in September 1976 complaining of stomach 
pain, abdominal distention and nausea and vomiting assessed 
as flatulence for which medication was prescribed.  He was 
evaluated in January 1979 for complaints of a two-day history 
of diarrhea, nausea and headache diagnosed as stomach flu.  A 
one-day history of diarrhea, stomach cramps and headache was 
recorded in July 1981 for which he was prescribed a treatment 
regimen that included Kaopectate and a clear liquid diet.  

The veteran was hospitalized in early December 1981 for 
symptoms of nausea, vomiting, diarrhea, sore throat and cough 
of three days' duration.  It was noted that he was 
hospitalized for parenteral hydration and observation, 
especially in light of the fact that he lived in the barracks 
and had not been able to control the process as an 
outpatient.  It was recorded that diarrhea increased with 
hydration subsequent to which he was switched to clear 
liquids and was advanced to a regular diet slowly.  He was 
discharged on the 16th day on a regular diet with a final 
diagnosis of viral syndrome with gastroenteritis.  The 
appellant was seen in the dispensary some 10 days later with 
continuing complaints of persistent diarrhea and cramps with 
foul-smelling stools and sharp left sided abdominal pain.  
Assessments were rendered of gastroenteritis, etiology 
unknown, irritable bowel secondary to the former, 
dehydration, kidney stone secondary to the previous, and rule 
out colon cancer, mass lesion, pancreatitis, and kidney 
failure.  He was placed on medication and a liquid diet.  

The veteran was seen in June 1982 for symptoms that included 
rectal bleeding and stomach cramps.  A barium enema study was 
performed that showed normal air contrast.  An upper 
gastrointestinal series was also ordered.  Assessments 
following evaluation included rectal bleeding of unknown 
etiology, and question of nonspecific colitis and question of 
irritable bowel syndrome.  In July 1982, he received follow-
up for a history of having episodic cramping, diarrhea, and 
firm stools since 1981.  Following examination, an assessment 
of functional bowel syndrome was rendered for which Metamucil 
was recommended.  He underwent a proctoscopic examination in 
July 1982.  His symptoms were recorded as a seven-month 
history of intermittent diarrhea and constipation.  An 
impression of normal examination was noted.  

The veteran filed a claim for service connection for 
conditions that included gastritis in April 2003, and 
indicated that he had been treated at the VA since 2003.  

Subsequently received were VA outpatient clinical records 
dating from 2001 showing that the appellant sought treatment 
for various gastrointestinal complaints, including 
alternating diarrhea and constipation and abdominal pain.  It 
was noted that he had a history of colonic diverticuli for 
which he had been admitted in the past.  Various diagnostic 
studies were administered that were interpreted as 
unremarkable.  A colonoscopy in April 2003 revealed internal 
hemorrhoids and a benign neoplasm that was excised.  

The veteran was afforded a VA examination in July 2003.  The 
examiner noted that the claims folder was available and 
medical history was recited relative to stomach treatment.  
It was reported that he continued to complain of intermittent 
diarrhea  for which he had been prescribed medication.  
Following review of the record and physical examination, a 
diagnosis of gastritis, claimed by the veteran, no 
documentary records of diagnosis or treatment for gastritis 
was rendered.  It was added that although the appellant was 
diagnosed with and treated for acute gastroenteritis in 
service and currently complained of intermittent diarrhea, a 
negative upper gastrointestinal series, barium enema, and CAT 
scan suggested that the most likely diagnosis was irritable 
colon syndrome.

Legal analysis

The evidence in this instance shows that the veteran was 
treated on a number of occasions during service, to include 
an extended admission, for chronic gastrointestinal symptoms, 
including stomach pain, abdominal distention, nausea and 
vomiting, flatulence, and diarrhea.  Various assessments were 
provided in this regard although gastroenteritis was the most 
definitive diagnosis.  Gastrointestinal diagnostic tests were 
largely negative for pathology.  The service medical records 
show, however, that on more than one occasion, his complaints 
of persistent diarrhea and stomach cramping, foul-smelling 
stools, and abdominal pain were felt to be irritable bowel 
secondary to gastroenteritis, or suggestive of nonspecific 
colitis, irritable bowel syndrome and/or functional bowel 
syndrome.  When examined by the VA in July 2003, the examiner 
opined that the veteran's constellation of symptomatology, 
including intermittent diarrhea suggested that the most 
likely diagnosis was irritable colon syndrome, given the 
history of negative diagnostic tests.

The Board observes in this instance that the record is devoid 
of clinical records documenting a continuing gastrointestinal 
process after discharge from active duty.  It is noteworthy, 
however, that the VA examiner in July 2003 found that the 
appellant's gastrointestinal symptomatology suggested 
irritable colon syndrome, and that service medical personnel 
were also inclined toward similar assessments.  The appellant 
maintains that he has had such symptoms since service.  It is 
thus found that while the evidence does not show that he has 
gastritis, his contentions that gastrointestinal symptoms 
have continued since service have merit.  In view of such, 
the Board is persuaded that all the evidence, including that 
pertinent to service, establishes that irritable bowel 
syndrome was incurred in service.  See 38 C.F.R. § 3.303 (d) 
(2006).  The benefit of the doubt is resolved in favor of the 
veteran in this instance.  



2.  Service connection for a jaw disability.

Service dental records show that in June 1975, the veteran 
fell from a second story window while cleaning and was seen 
for an endodontic consultation.  He sustained injury to the 
head in an assault in April 1977 resulting in non-displaced 
nasal fracture, and swelling on the left side of the face.  
It was reported at that time that there was no facial 
fracture and that dental occlusion was good.  In March 1981, 
it was recorded that the appellant was involved in an 
automobile accident in which the maxillary anteriors were 
slammed against the steering wheel.  X-rays revealed no 
fractures and no soft tissue lacerations were noted.  It was 
reported that no treatment was indicated.  

The post service record reflects no treatment for any 
condition or complaints relating to the jaw.  The appellant 
was afforded a VA dental and oral examination in July 2003, 
to include radiography studies.  The examiner noted that the 
claims folder was reviewed.  Dental findings were positive 
for bone loss secondary to periodontal disease and missing 
teeth, as well as crowding of the anterior mandible.  No jaw 
disability or dysfunction relating to service was indicated.

Service connection requires a finding of a current disability 
that is related to an injury or disease incurred in service. 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Although the 
veteran now asserts that he now has a jaw condition as the 
result of in-service trauma, the Board observes that the 
clinical evidence of record does not reflect any diagnosis 
relating to a disability of the jaw, nor has he provided any 
evidence to the contrary.  The appellant testified upon 
personal hearing on appeal in January 2007 that he has 
popping of the jaw secondary to injury in service.  The Board 
points out, however, that as a layperson, the veteran cannot 
support the claim on the basis of his assertions alone as he 
is not competent to provide a probative opinion on a medical 
matter. See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  While he 
may well believe that he now has a jaw condition owing to 
events and experiences during his military service, he is not 
qualified to render an opinion that requires medical 
expertise, such as the diagnosis or cause of a particular 
disability. See 38 C.F.R. § 3.159(a) (2); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In the absence of evidence of the claimed disability, the 
weight of the evidence is against the claim. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau at 143.  
Consequently, service connection for a jaw condition must be 
denied. See 38 U.S.C.A. § 5107(b).  The preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2006), see also Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).


ORDER

Service connection for irritable bowel syndrome is granted.

Service connection for a jaw disability is denied.  


REMAND

The veteran asserts that the symptoms associated with his 
service-connected bilateral leg disability have increased in 
severity and warrant a higher rating.  VA outpatient clinical 
records dating through April 2003 show that he continues to 
be treated for lower extremity symptoms that include chronic 
leg pain, hyperpigmentation and venous stasis changes.  The 
record reflects that the appellant was most recently afforded 
a VA examination for compensation and pension purposes in 
July 2003.  

It is observed that the appellant had a general medical 
examination in July 2003 that included evaluation of the 
service-connected scars, but that there were no specific 
findings relating thereto.  Under the circumstances, the 
Board is of the opinion that VA examinations should be 
scheduled to determine the current status of the service-
connected bilateral lower extremity phlebitis and sebaceous 
cyst scars.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran alleges that his 
service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment.  This is particularly 
indicated if there is no additional medical evidence which 
addresses the level of impairment of the disability since the 
previous examination. See Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997) (a veteran is entitled to a new examination after 
a two-year period between the last VA examination and the 
veteran's contention that the pertinent disability had 
increased in severity).

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  All VA outpatient records dating 
from May 2003 should be requested and 
associated with the claims folder.

2.  Following a reasonable period of 
time for receipt of additional records, 
the veteran should also be afforded a 
specialist examination to determine the 
extent of his post phlebitic syndrome 
of the right and left legs.  All 
indicated tests and studies should be 
performed and clinical manifestations 
should be reported in detail.  The 
claims folder and a copy of the remand 
must be made available to the physician 
designated to examine the veteran.  The 
examiner should indicate whether or not 
the claims folder was reviewed.  

The examiner should fully describe all 
symptoms attributable to the veteran's 
post phlebitic syndrome of the lower 
extremities.  Specifically, the 
examiner should indicate whether there 
is subcutaneous induration, stasis 
pigmentation, eczema, persistent 
ulceration, or board-like edema and 
constant pain at rest, etc.

3.  The veteran should also be 
scheduled for a VA dermatology 
examination to ascertain the current 
status of the service-connected 
sebaceous cyst scars.  All clinical 
findings should be reported in detail.  
The claims file must be made available 
to the physician designated to examine 
the veteran.  The examiner should 
describe the manifestations of the 
veteran's skin disorder in accordance 
with the rating criteria for evaluation 
of the condition.  The RO should 
provide the examiner with the pertinent 
rating criteria.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  He should be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO should ensure that the 
medical reports requested above comply 
with this remand, especially with 
respect to the instructions to provide 
medical opinions.  If the reports are 
insufficient, or if any requested 
action is not undertaken or deficient, 
it should be returned to the examiner 
for necessary corrective action. See 
Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After taking any further 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If the benefits are not 
granted, the appellant and his 
representative should be provided with 
a supplemental statement of the case 
and afforded an opportunity to respond 
before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


